DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to Application No. 16/482,506 filed on 07/31/2019.

3.	 Claims 1-15 are currently pending and have been examined.

Information Disclosure Statement
4. 	IDSs filed on 07/31/2019 and 09/12/2019 are considered.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.		Claim limitation “unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholders “unit”  coupled with functional language “configured to…” without reciting sufficient structure to 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-13 have been interpreted to cover the corresponding structure described in a software that achieves the claimed function, and equivalents thereof.  
A review of the specification provides no descriptive definitions or details that separate the claimed “unit” described in the claim from functioning as a software.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding software, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. 	Claims 1-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Huang, Ruey-Song (US PG PUB 2014/0197937).
As per claims 1 and 5-12, Huang discloses a wearable device for noninvasive tactile stimulation, comprising:
A head-mountable (figs 9-11) display (HMD) for use with a processing device (see., abstract, figs 9-11); display unit for displaying image content to the user (see., paragraphs 0050-006); and a directional airflow unit (fig 11, abstract) operable to generate a directional airflow in accordance with control data corresponding to an appropriate airflow for content to be displayed on the HMD (see., abstract, paragraphs 0050-0093, figs 9-11). 

As per claim 2, Huang discloses the claimed limitations wherein the directional airflow unit comprises one or more selected from the list consisting of: i. one or more fans that are operated independently to produce a directional airflow (see., abstract, figs 9-11) and ii. Two or more fans and the fans are of at least two different sizes (see., abstract, paragraphs 0050-0068, figs 9-11).

As per claim 3, Huang discloses the claimed limitations wherein one or more fans are arranged as an array having a non-planar profile (see., figs 9-11 paragraphs 0050-0068).



As per claim 13, Huang discloses the claimed system comp[rising:
A processing device (see., figs 8-11); an airflow (see., fig 11, abstract) identifier for identifying an appropriate airflow for content to be displayed on the HMD (see., abstract, figs 8-11, paragraphs 0050-0068); and a control data generator for generating control data corresponding to the appropriate airflow (see., abstract, figs 8-11, paragraphs 005-0068); and an HMD according to claim 1 for generating a directional airflow in accordance with the control data (see., abstract, figs 8-11, paragraphs 0050-0093).

As per claims 14 and 15, Huang discloses a wearable device for noninvasive tactile stimulation, comprising:
Identifying an appropriate airflow (see., fig 11) for content to be displayed on the HMD (see., abstract, Figs 9-11); generating control data corresponding to the appropriate airflow (see., paragraphs 0050-0068); and generating a directional airflow in accordance with the control data (see., abstract, paragraphs 0050-0068, figs 9-11).

Conclusion
US PG PUB 2016/0041391        Van Curen Greg et al.
9. 	This patent teaches a virtual reality system that includes a play ground defined within an actual space of a real world to have a predetermined area in which a user is actually movable, a head mounted device having a display for displaying an image of a virtual space formed corresponding to real objects in the play ground and worn by the user to surround both eyes, at least one sensor attached to a predetermined location in the play ground.
                      US PG PUB 2016/0274662     Rimon Noam et al.
10.	This patent teaches a system/method of using a peripheral device for interfacing with a virtual reality scene generated by a computer for presentation on a head mounted display.
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/PIERRE E ELISCA/Primary Examiner, Art Unit 3715